


Exhibit 10.14

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), amended as of
December 31, 2008 between BUNGE LIMITED, a Bermuda company (the “Company”), and
ALBERTO WEISSER (the “Executive”).

 

WHEREAS, the Executive is currently employed by the Company, and the parties
hereto desire to continue such employment on the terms set forth in this
Agreement; and

 

WHEREAS, the Executive is party to an Employment Agreement (the “2003 Employment
Agreement”), dated as of May 27, 2003, with the Company, and the parties desire
to amend and restate the 2003 Employment Agreement as of the date hereof to
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations and guidance promulgated thereunder (the “Code”).

 

NOW, THEREFORE, in consideration of the covenants and agreements set forth
below, the parties hereto agree to amend this Agreement as of the date hereof as
follows:

 

1.                                       EFFECTIVENESS OF AGREEMENT

 

1.1.                              General.  This Agreement is effective as of
the date hereof (the “Effective Date”).

 

2.                                       EMPLOYMENT AND DUTIES

 

2.1.                              General.  The Company hereby agrees to
continue to employ the Executive, and the Executive agrees to serve, as Chief
Executive Officer of the Company upon the terms and conditions herein
contained.  The Executive shall perform such other duties and services for the
Company commensurate with the Executive’s position, as may be designated from
time to time by the Board of Directors of the Company (the “Board”).  The
Executive agrees to serve the Company faithfully and to the best of his ability
under the direction of the Board.

 

2.2.                              Services.

 

2.2.1.                     Exclusive Services.  Except as may otherwise be
approved in advance by the Board, and except during vacation periods and
reasonable periods of absence due to sickness, personal injury or other
disability, the Executive shall devote substantially all of his working time
throughout the Employment Term (as defined below) to the services required of
him hereunder.  During the Employment Term, the Executive shall render his
services exclusively to the Company and, as determined by the Company, its
Subsidiaries (as defined below) (such Subsidiaries, together with the Company,
the “Bunge Group”) and shall use his best efforts, judgment and energy to
improve and advance the business and interests of the Bunge Group in a manner
consistent with the duties of his position.  For purposes of this Agreement,
“Subsidiary” shall mean (a) a corporation or other entity with respect to which
the Company, directly or indirectly, has the power, whether through the
ownership of voting securities, by contract or otherwise, to elect at least a
majority of the members of such corporation’s board of directors or analogous
governing body or (b) any other corporation or other entity in which the
Company, directly or indirectly, has an equity or similar interest.

 

2.2.2.                     Board and Community Service.  Notwithstanding
anything to the contrary set forth in Section 2.2.1 above, but subject to
Section 9, the Executive may (a) serve on any corporate, civic or charitable
board upon obtaining the prior written consent of the Board, except that no such
consent shall be required for boards on which the Executive serves as of the
Effective Date, (b) engage in charitable activities, (c) perform outside
speaking, lecturing or teaching engagements and (d) manage personal investments,
provided that none of the foregoing activities interferes in any material
respect with the performance by the Executive of his duties under this
Agreement.

 

2.3.                              Term of Employment.  The Executive’s
employment under this Agreement shall commence as of the Effective Date and
shall continue in effect until the earlier of (a) the termination of the

 

--------------------------------------------------------------------------------


 

Executive’s employment pursuant to the terms of this Agreement or (b) the last
day of the month in which the Executive attains age 65 (such period of
employment shall hereinafter be referred to as the “Employment Term”).

 

2.4.                             Reimbursement of Expenses.  The Company shall
reimburse the Executive for reasonable travel and other business expenses
incurred by him during the Employment Term in the fulfillment of his duties
hereunder upon presentation by the Executive of an itemized account of such
expenditures, in accordance with Company practices, but in no event shall the
Company reimburse the Executive later than the last day of the calendar year
following the calendar year in which the related expense was incurred, and no
such reimbursement during any calendar year shall affect the amounts eligible
for reimbursement in any other calendar year.

 

3.                                       COMPENSATION

 

3.1.                              Base Salary.  During the Employment Term, the
Executive shall be entitled to receive a base salary (“Base Salary”) at a rate
of U.S.$1,200,000 per annum, payable in arrears in substantially equal
installments in accordance with the Company’s payroll practices, as in effect
from time to time.  Any adjustments in Base Salary shall be made by the
Compensation Committee of the Board (the “Compensation Committee”) in its sole
discretion; provided, however, that such Base Salary may be increased but not
decreased.

 

3.2.                              Short-Term Annual Bonus.  During the
Employment Term, the Executive shall be entitled to participate in the Company’s
annual performance bonus plan (the “Short-Term Annual Bonus Plan”), under which
the Executive shall be entitled to receive, subject to the satisfaction of
applicable performance criteria, an annual target bonus equal to 133% of his
Base Salary, at the annual rate in effect for most of the calendar year to which
such bonus relates.  Any adjustments to the Executive’s annual target bonus
shall be made by the Compensation Committee in its sole discretion.  The other
terms and conditions of the short-term annual bonus described in this
Section 3.2 (the “Short-Term Annual Bonus”) shall be as determined under the
Short-Term Annual Bonus Plan and payable in accordance with the timing set forth
in the Short-Term Annual Bonus Plan.

 

3.3.                              Long-Term Equity Incentive.  During the
Employment Term, the Executive shall be entitled to participate in the Bunge
Limited Equity Incentive Plan, as amended from time to time (such plan, together
with any successor or replacement plan(s), shall hereinafter be referred to as
the “Bunge Equity Plan”).  Awards, if any, granted to the Executive shall be
determined by the Compensation Committee in its sole discretion.  The other
terms and conditions of such Awards shall be as determined under the terms of
the Bunge Equity Plan.

 

4.                                       EMPLOYEE BENEFITS

 

4.1.                              General.  During the Employment Term, the
Executive shall be, or, where applicable, continue to be, included to the extent
eligible thereunder in all employee benefit plans, programs or arrangements
(including, without limitation, any plans, programs or arrangements providing
retirement benefits, profit sharing, disability benefits, health and life
insurance, or paid holidays) that shall be established by the Company for, or
made available to, its senior executives.  In addition, the Company shall
furnish the Executive with coverage by the Company’s customary director and
officer indemnification arrangements, subject to applicable law.

 

4.2.                              Supplemental Pension.

 

4.2.1.                     Eligibility for Pension.  Subject to the provisions
of this Section 4.2 and Section 11.11, the Executive shall be entitled to
receive a supplemental pension equal to (i) an amount determined based on
Formula A (as defined below), plus (ii) an amount determined based on Formula B
(as defined below) (the “Pension”).  The portion of the Pension determined based
on Formula A shall be payable if the Executive remains in the employ of the
Company until the last day of the month in which he attains age 55 and the
portion of the Pension determined based on Formula B shall be fully vested at
all times.  The Company shall also pay the portion of the Pension determined
based on Formula A to the Executive if his employment with the Company
terminates at any time after the Effective Date as a result of (a) the
Executive’s Disability (as defined below), (b) the Executive’s resignation for
Good Reason (as defined below) or (c) the Executive’s termination by the Company
without Cause (as defined below).  If the Executive should die at any time after
the Effective Date, the Executive’s Surviving

 

2

--------------------------------------------------------------------------------


 

Spouse shall be entitled, in lieu of the Pension, to the death benefit described
in Section 4.2.6.  The provisions of this Section 4.2 shall apply
notwithstanding anything to the contrary set forth in this Agreement.

 

4.2.2.                    Amount of Pension.  Subject to Section 4.2.5, the
Pension payable to the Executive hereunder shall be a single life annuity
commencing on the first day of the month following the month in which the
Elected Payment Date (as defined below) occurs, which, when added to the
Executive’s Other Retirement Benefits (as defined below), provides the Executive
with an annuity for life equal to 45% of his Average Base and Bonus (as defined
below).  No actuarial or other adjustment shall be made to the Pension for
commencement after the date that the Executive attains age 65.

 

4.2.3.                    Elected Payment Date.  (a)  The Executive shall be
entitled to make, no later than December 31, 2008, an election as to the date on
which payment of the Pension shall commence (the “Elected Payment Date”).  In
the event that the Executive does not elect an Elected Payment Date prior to
December 31, 2008, the Elected Payment Date shall be the later of the first day
of the month following the month in which (i) the Executive terminates
employment with the Company and (ii) the Executive attains age 55.  (b)  In the
event that the  Executive elects to commence payment of his Pension on or before
the date he attains age 65, the amount of the Pension determined based on
Formula A shall be reduced by 2% per year (or the pro rata portion thereof) for
each year from age 60 to prior to age 65 and 6% per year (or the pro rata
portion thereof) for each year from age 55 to prior to age 60 and the amount of
the Pension determined based on Formula B shall be reduced in the same manner as
provided under the Retirement Plan (as defined below).

 

4.2.4.                    Forfeiture of Pension.  No portion of the Pension
determined based on Formula A shall be payable hereunder if (a) the Executive
resigns without Good Reason prior to the last day of the month in which he
attains age 55, (b) the Executive’s employment is terminated by the Company at
any time for Cause, (c) the Executive breaches in any material respect any
provision of Section 9.2.1, 9.2.2 or 9.3 or (d) the Executive dies prior to the
commencement of the Pension; provided, however, that, if the Executive resigns
at any time without Good Reason during the Change of Control Period (as defined
below), he shall be entitled to receive the Pension in accordance with
Section 4.2.2; provided further that, if the Executive dies prior to the
commencement of the Pension, the death benefit contemplated by Section 4.2.6
shall apply.  Notwithstanding the foregoing, the portion of the Pension
determined based on Formula B shall be fully vested at all times and shall not
be subject to forfeiture.

 

4.2.5.                    Other Annuity Form.  The Executive may elect, in
accordance with written procedures established by the Company for this purpose,
to have the Pension paid in the following annuity forms under the Bunge U.S.
Pension Plan (such plan, together with any successor or replacement plan(s),
shall hereinafter be referred to as the “Retirement Plan”): (i) single life
annuity, (ii) 100% qualified joint and survivor annuity, (iii) 75% qualified
joint and survivor annuity, (iv) 66 2/3 qualified joint and survivor annuity,
(v) 50% qualified joint and survivor annuity, (vi) single life annuity with a
10-year term certain payment option or (vii) 100% qualified joint and survivor
annuity with a 10-year term certain payment option.  If the Executive does not
elect an annuity form, his Pension shall be paid in the form of the 100%
qualified joint and survivor annuity with a 10-year term certain payment
option.  Such election may be changed by the Executive at any time by a
subsequent election filed with the Company, as long as such subsequent election
is filed with the Company at least 30 days prior to the Executive’s termination
of employment with the Company (or such lesser period prior to such termination
of employment as the Compensation Committee shall permit).  For any annuity made
under this Section 4.2 (other than a single life annuity commencing after the
Executive attains age 65), actuarial equivalence shall be made and determined
(i) in accordance with the factors and other relevant assumptions set forth in
the Retirement Plan and (ii) to the extent actuarial equivalence for an annuity
form is not specified in the Retirement Plan, based on actuarial assumptions
reasonably established by the Company’s actuary for the Retirement Plan.

 

4.2.6.                    Death Benefit.  Subject to Section 4.2.4, if the
Executive dies his Surviving Spouse shall receive one of the following death
benefits (each, a “Death Benefit”), subject to the terms and conditions set
forth below:

 

(a)                                  If the Executive dies prior to the
commencement of the Pension, then his Surviving Spouse shall receive a pension
equal to the survivor benefit that would have been payable to such Surviving
Spouse if the Executive had commenced payment of his Pension as of the later to
occur of (x) the date of the Executive’s death and (y) the date on which the
Executive would have attained age 55 had he not died.

 

3

--------------------------------------------------------------------------------


 

This benefit shall be paid as if the Executive had elected a payment, as of his
date of death, in the form of a 100% qualified joint and survivor annuity with a
10-year term certain payment option; provided, however, that the Surviving
Spouse may, prior to commencement of payment, make a one-time irrevocable
election to have the Death Benefit determined as if the annuity form deemed
elected in accordance with this sentence had been in the form of a 100%
qualified joint and survivor annuity.  Such payment shall commence within 60
days following the Executive’s date of death, regardless of whether such payment
occurs prior to the Elected Payment Date.

 

(b)                                 If the Executive dies after the commencement
of the Pension, the survivor benefit payable to the Executive’s Surviving
Spouse, if any, shall be based on the annuity form elected by the Executive
prior to his death, it being understood that no Death Benefit shall be payable
if, prior to his death, the Executive elected a single life annuity.

 

If the Executive and his Surviving Spouse die simultaneously under circumstances
where it is impossible to determine if one predeceased the other, the Executive
will be deemed to have predeceased his Surviving Spouse, and the term certain
portion of the Death Benefit shall be payable to the Surviving Spouse’s estate. 
Except as expressly contemplated hereunder, no other benefits under this
Section 4.2 shall be payable to the Executive’s Surviving Spouse, beneficiaries
or estate, and no consent of the Executive’s Surviving Spouse, if any, shall be
required with respect to the form of annuity in which the Pension is paid.

 

4.2.7.                     Additional Definitions.  For purposes of this
Section 4.2, the terms set forth below shall have the following meanings:

 

(a)                                  “Average Base and Bonus” shall mean the sum
of (i) the average of the Executive’s Base Salary for the five-year period
immediately prior to and including the date on which the Pension commences (the
“5-Year Period”), determined, for any partial year, on an annualized basis, and
(ii) the average of the Executive’s Short-Term Annual Bonus (excluding any
long-term, supplemental or special bonuses) actually paid to the Executive for
the 5-Year Period, determined, for any partial year, on an annualized basis;
provided, however, that, if the Short-Term Annual Bonus has not been paid to the
Executive for the last year of the 5-Year Period, the Executive’s target
Short-Term Annual Bonus shall be used to calculate the amount contemplated in
clause (ii) with respect to such year.

 

(b)                                 “Other Retirement Benefits” shall mean the
retirement benefits payable to the Executive on a single life annuity basis and
commencing on the date that the Executive attains age 65 under the Retirement
Plan and any other U.S. defined benefit plan(s) of the Bunge Group in which the
Executive participates, regardless of whether such benefits are paid as of such
date or in any other form.

 

(c)                                  “Formula A” shall mean 45% of the
Executive’s Average Base and Bonus, less (i) the portion of the Pension
determined based on Formula B and (ii) the Other Retirement Benefits.

 

(d)                                 “Formula B” shall mean the amount by which
the benefit which would otherwise by payable to the Executive under the
Retirement Plan is reduced by operation of the limitations imposed by
Section 415 of the Code and/or Section 401(a)(17) of the Code.  For the purposes
of determining the amount of the Pension based on Formula B, amounts deferred
pursuant to a salary deferral election by the Executive under a non-qualified
deferred compensation plan maintained by the Company shall be included for the
year the compensation is earned.

 

4.3.                              Vacation.  During the Employment Term, the
Executive shall be eligible for 20 business days of paid vacation each calendar
year, which number of days may be increased, but not decreased, on an annual
basis in the sole discretion of the Compensation Committee.  If the Executive’s
employment ends for any reason, the Executive shall only be paid for unused
vacation that accrued during the calendar year in which his Date of Termination
(as defined below) occurs.

 

4

--------------------------------------------------------------------------------


 

5.                                       TERMINATION OF EMPLOYMENT

 

5.1.                              Termination Without Cause; Resignation for
Good Reason.

 

5.1.1.                     General.  Subject to the provisions of Sections 5.1.2
and 5.1.3, if, prior to the expiration of the Employment Term, the Executive’s
employment with the Company is terminated by the Company without Cause or by the
Executive for Good Reason, subject to the Executive’s execution of a general
release of claims in substantially the form attached hereto as Exhibit A (the
“Release”) that becomes irrevocable not later than the 60th calendar day
following the Executive’s Date of Termination, the Company shall:

 

(a)                                  pay the Executive an amount (the “Severance
Payment”) equal to three times the sum of (i) the highest annual rate of Base
Salary paid to the Executive with respect to the three calendar years
immediately preceding the Executive’s Date of Termination and (ii) the average
structural (grid-based) Short-Term Annual Bonus (excluding any long-term,
supplemental or special bonuses) actually paid to the Executive for the three
calendar years immediately preceding the Executive’s Date of Termination,
payable in substantially equal monthly installments for the 36-month period
following the Executive’s Date of Termination (the “Severance Period”);
provided, however, that, if the Executive’s employment with the Company is
terminated by the Company without Cause or by the Executive for Good Reason
during the Change of Control Period, clause (ii) of this subsection (a) shall be
superseded and replaced with the following clause:  “(ii) the target Short-Term
Annual Bonus (excluding any long-term, supplemental or special bonuses) in
effect as of the Executive’s Date of Termination”;

 

(b)                                 pay the Executive his Base Salary, to the
extent not yet paid, through and including the Executive’s Date of Termination;

 

(c)                                  pay the Executive a pro rata portion
(through the Date of Termination) of the Short-Term Annual Bonus that the
Executive would have been entitled to receive for the then applicable
performance period pursuant to Section 3.2 had the Executive remained employed
for the entire performance period.  The Compensation Committee may, in its sole
discretion, elect to pay the amount described in this subsection (c) (i) no
later than 30 business days following the Executive’s Date of Termination, in
which case, such amount shall be calculated in good faith by the Compensation
Committee based on the Company’s performance results for the last full calendar
quarter immediately preceding his Date of Termination or (ii) at the time
bonuses under the Short-Term Annual Bonus Plan are paid to the Company’s
executives generally, in which case, such amount shall be calculated in good
faith by the Compensation Committee based on the Company’s performance results
for the calendar year to which the bonus relates.  For purposes of calculating
the amount described in this subsection (c), the Executive’s performance results
shall be determined on a target-level basis;

 

(d)                                 offer the Executive continuing coverage
under the Company’s health and medical insurance plans and programs (at the
Executive’s sole cost during the period that the Executive is entitled to
coverage under Section 4980B(f) of the Internal Revenue Code of 1986, as amended
(the “Code”) (relating to “COBRA” coverage) and, thereafter, determined as if
such COBRA coverage continued) until the earlier of (i) the date on which the
Executive and his spouse, if any, are both age 65 and (ii) the date on which the
Executive is eligible to receive health, medical or other insurance benefits
under a subsequent employer’s plan; provided further that, if the Executive is
eligible to receive health, medical or other insurance benefits under a
subsequent employer’s plan, the health, medical and other insurance benefits
described herein shall be secondary to those provided under such other plans;

 

(e)                                  provide the Executive with accelerated
vesting of any unvested benefits in the Company’s defined contribution and
defined benefit retirement plans, unless such acceleration is prohibited by law;

 

(f)                                    consider the Executive fully vested with
respect to his entitlement to receive retiree medical and life insurance
benefits that the Company offers to its senior executives as of the Executive’s
Date of Termination; provided, however, that at no time prior to the Executive’s
Date of Termination shall

 

5

--------------------------------------------------------------------------------


 

the Company be obligated by the terms of this subsection (f) to provide, or
continue to provide, such benefits to the Executive or any other individual;

 

(g)                                 deem any vesting or service under any
outstanding stock option, restricted stock or other equity-based awards fully
satisfied;

 

(h)                                 deem any Company performance requirements
under any outstanding stock option, restricted stock or other equity-based
awards to be satisfied to the extent such performance requirements are satisfied
as of the Executive’s Date of Termination; and

 

(i)                                     provide substantially similar other
benefits that are provided to other senior executives of the Company upon
termination (the benefits described in this subsection (i), together with those
described in subsections (b) through (h) above, shall hereinafter be referred to
as “Severance Benefits”).

 

Subject to Section 4.2, the Executive shall have no further right to receive any
other compensation or benefits after such termination or resignation of
employment, except as determined in accordance with the terms of the Company’s
benefit plans and programs.

 

5.1.2.                     Conditions Applicable to the Severance Period.  If,
during the Severance Period, the Executive breaches any of his obligations under
Section 9, the Company may, upon written notice to the Executive, terminate the
Severance Period, cease to make any further payments of the Severance Payment
and cease to provide any Severance Benefits, except as required by applicable
law.  If the Employment Term expires in the manner contemplated by Section 2.3
following the Executive’s attainment of age 65, no Severance Payment or
Severance Benefits shall be payable to the Executive.

 

5.1.3.                     Death During Severance Period.  Subject to Sections
4.1 and 4.2.6, in the event of the Executive’s death during the Severance
Period, payments of the Severance Payment shall continue to be made during the
remainder of the Severance Period, and any unpaid bonus payments under
Section 5.1.1(c) shall be paid on the terms set forth therein, to the
beneficiary designated in writing for this purpose by the Executive or, if no
such beneficiary is specifically designated, to the Executive’s estate.  Except
for the medical benefits described in Section 5.1.1(d) or as otherwise required
by law, the provision of Severance Benefits by the Company shall end on the date
of the Executive’s death.

 

5.1.4.                     Date of Termination.  For purposes of this Agreement,
“Date of Termination” shall mean (a) with respect to the termination of the
Executive’s employment without Cause, the date specified in a written notice of
termination from the Company to the Executive and (b) with respect to the
termination by the Executive of his employment for Good Reason, the date
specified in a written notice of resignation from the Executive to the Company;
provided, however, that no such written notice from the Executive shall be
effective unless the cure period specified in the proviso in Section 5.4 has
expired without the Company having corrected, in all material respects, the
event or events subject to cure; provided further that, if no date of
termination is specified in the written notice from the Executive, the Date of
Termination shall be the first day following the expiration of such cure period.

 

5.2.                              Termination for Cause; Resignation Without
Good Reason.

 

5.2.1.                     General.  If, prior to the expiration of the
Employment Term, the Executive’s employment with the Company is terminated by
the Company for Cause or the Executive resigns from his employment hereunder
other than for Good Reason, the Executive shall be entitled only to payment of
his Base Salary as is then in effect through and including the Date of
Termination.  Subject to Section 4.2, the Executive shall have no further right
to receive any other compensation or benefits after such termination of or
resignation from employment, except as determined in accordance with the terms
of the Company’s equity plans and related award agreements and benefit plans and
programs.

 

5.2.2.                     Date of Termination.  For purposes of this Agreement,
“Date of Termination” shall mean (a) with respect to the termination of the
Executive’s employment for Cause or Disability, the date specified in a

 

6

--------------------------------------------------------------------------------


 

written notice of termination from the Company to the Executive; provided,
however, that, in connection with a termination for Cause, no such written
notice from the Company shall be effective unless the cure period specified in
the proviso in Section 5.3 has expired without the Executive having corrected,
in all material respects, the event or events subject to cure, (b) with respect
to the termination by the Executive of his employment without Good Reason, the
later of (i) the date specified in a written notice of resignation from the
Executive to the Company or (ii) 120 days after receipt by the Company of a
written notice of resignation from the Executive and (c) with respect to the
termination of the Executive’s employment due to death, the date of the
Executive’s death.

 

5.3.                              Cause.  Termination for “Cause” shall mean
termination of the Executive’s employment because of:

 

(a)                                  any act or omission that constitutes a
material breach by the Executive of this Agreement;

 

(b)                                 the willful and continued failure or refusal
of the Executive to substantially perform the duties required of him as an
employee of the Company;

 

(c)                                  any willful and material violation by the
Executive of any law or regulation applicable to any business of the Bunge
Group, or the Executive’s conviction of, or a plea of nolo contendere to, a
felony, or any willful perpetration by the Executive of a common law fraud; or

 

(d)                                 any other willful misconduct by the
Executive that is materially injurious to the financial condition, business or
reputation of, or is otherwise materially injurious to, any member of the Bunge
Group;

 

provided, however, that, if any such Cause relates to the Executive’s
obligations under this Agreement, the Company may not terminate the Executive’s
employment for Cause unless (i) the Company first gives the Executive notice of
its intention to terminate and of the grounds for such termination within 90
days following such event and (ii) the Executive has not, within 30 days
following receipt of such notice, cured such Cause in a manner that is
reasonably satisfactory to the Compensation Committee, or in the event such
Cause is not susceptible to cure within such 30-day period, the Compensation
Committee reasonably determines that the Executive has not taken all reasonable
steps within such 30-day period to cure such Cause as promptly as practicable
thereafter.

 

5.4.                             Good Reason.  For purposes of this Agreement,
“Good Reason” shall mean any of the following (without the Executive’s prior
written consent):

 

(a)                                  a failure by the Company to pay material
compensation due and payable to the Executive in connection with his employment;

 

(b)                                 a material diminution of the authority,
responsibilities or positions of the Executive from those set forth in
Section 2.1;

 

(c)                                  the occurrence of acts or conduct on the
part of the Company, its officers, representatives or stockholders that prevent
the Executive from, or substantially hinder the Executive in, performing his
duties or responsibilities pursuant to Section 2.1; or

 

(d)                                 if immediately prior to the Change of
Control Period the Executive’s principal place of employment is located within
the metropolitan New York area, any relocation during the Change of Control
Period at the request of the Company of the Executive’s principal place of
employment to a location outside of the metropolitan New York area;

 

provided, however, that no event or condition described in clauses (a) and
(b) of this Section 5.4 shall constitute Good Reason unless (i) the Executive
gives the Company written notice of his objection to such event or condition
within 90 days following the occurrence of such event or condition, (ii) such
event or condition is not corrected, in all material respects, by the Company in
a manner that is reasonably satisfactory to the Executive within 30 days

 

7

--------------------------------------------------------------------------------


 

following the Company’s receipt of such notice (or in the event that such event
or condition is not susceptible to correction within such 30-day period, the
Executive reasonably determines that the Company has not taken all reasonable
steps within such 30-day period to correct such event or condition as promptly
as practicable thereafter) and (iii) the Executive resigns from his employment
with the Company not more than 30 days following the expiration of the 30-day
period described in the foregoing clause (ii).

 

6.                                       DEATH OR DISABILITY

 

6.1.                              Payments and Benefits.  In the event of the
Executive’s termination of employment with the Company by reason of his death or
Disability, the Executive (or his estate, as applicable) shall be entitled to
the following:

 

(a)                                  the payment of his Base Salary, to the
extent not yet paid, through and including his Date of Termination; and

 

(b)                                 an amount equal to that set forth in
Section 5.1.1(c).

 

Other benefits shall be determined in accordance with the terms of the Company’s
equity plans and related award agreements and benefit plans and programs, and,
subject to Section 4.2, the Company shall have no further obligation hereunder,
including, without limitation, with respect to any long-term, supplemental or
special bonuses.  For purposes of this Agreement, “Disability” means a physical
or mental disability or infirmity of the Executive, as determined by a physician
of recognized standing selected by the Company, that prevents (or, in the
opinion of such physician, is reasonably expected to prevent) the normal
performance by the Executive of his duties as an employee of the Company for any
continuous period of 180 days or for 180 days during any one 12-month period.

 

7.                                       CHANGE OF CONTROL

 

7.1.                              Change of Control.  For purposes of this
Agreement, “Change of Control” shall mean the occurrence of any of the
following:

 

(a)                                  the acquisition by any Person (as defined
below) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended, and the applicable
rulings and regulations thereunder (the “Exchange Act”)) of 35% or more of the
common shares of the Company (the “Common Stock”) then outstanding, but shall
not include any such acquisition by any employee benefit plan of any member of
the Bunge Group, or any Person or entity organized, appointed or established by
any member of the Bunge Group for or pursuant to the terms of any such employee
benefit plan;

 

(b)                                 the consummation after approval by the
shareholders of the Company of either (i) a plan of complete liquidation or
dissolution of the Company or (ii) a merger, amalgamation or consolidation of
the Company with any other corporation, the issuance of voting securities of the
Company in connection with a merger, amalgamation or consolidation of the
Company, a sale or other disposition of all or substantially all of the assets
of the Company or the acquisition of assets of another corporation (each, a
“Business Combination”), unless, in each case of a Business Combination,
immediately following such Business Combination, all or substantially all of the
individuals and entities who were the beneficial owners of the Common Stock
outstanding immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then outstanding shares of common
stock and more than 50% of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the entity resulting from such Business Combination
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Common Stock; or

 

(c)                                  the failure for any reason of the Approved
Members to constitute at least a majority of the Board;

 

8

--------------------------------------------------------------------------------


 

; provided, however, that with respect to any distribution that is subject to
Section 409A of the Code (“Section 409A”) and payment is to be accelerated in
connection with the Change of Control, no event(s) set forth in clauses (a),
(b) or (c) above shall constitute a Change of Control for purposes of this
Agreement unless such event(s) also constitutes a “change in the ownership”,
“change in the effective control” or a “change in the ownership of a substantial
portion of the assets” of the Company as defined under Section 409A.

 

7.2.                              Approved Member.  For purposes of this
Section 7, “Approved Members” shall mean the individuals who, as of the
Effective Date, constitute the Board and subsequently elected members of the
Board whose election is approved or recommended by at least a majority of such
current members or their successors whose election was so approved or
recommended (other than any subsequently elected members whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board).

 

7.3.                              Person.  For purposes of this Section 7,
“Person” shall mean any person, entity or “group” within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, except that such term
shall not include (a) Bunge International Limited, (b) any member of the Bunge
Group, (c) a trustee or other fiduciary holding securities under an employee
benefit plan of any member of the Bunge Group, (d) an underwriter temporarily
holding securities pursuant to an offering of such securities or (e) an entity
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

7.4.                              Change of Control Period.  For purposes of
this Agreement, “Change of Control Period” shall mean (a) the period occurring
on the date of a Change of Control and continuing for 30 months thereafter and
(b) to the extent that the Executive is terminated without Cause within the
12-month period immediately prior to the date of a Change of Control and there
is a reasonable basis to conclude that such termination was at the request or
direction of any person acquiring control of the Company in such Change of
Control, the 12-month period immediately prior to the date of such Change of
Control.

 

8.                                       CERTAIN ADDITIONAL PAYMENTS BY THE
COMPANY

 

8.1.                              Gross-Up Payment.  In the event that any
payment, distribution or benefit received, or to be received, by the Executive
pursuant to the terms of this Agreement or of any other plan, arrangement or
agreement of any member of the Bunge Group (determined without regard to any
additional payments required under this Section 8) (a “Payment”) would be
subject to the excise tax imposed by Section 4999 of the Code or any interest or
penalties would be incurred by the Executive with respect to such excise tax
(such excise tax, together with any such interest and penalties, is hereinafter
collectively referred to as the “Excise Tax”), then the Company shall pay to the
Executive an additional payment (a “Gross-Up Payment”) in an amount such that,
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including, without limitation, any income
and employment taxes and the Excise Tax imposed upon the Gross-Up Payment, the
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

 

8.2.                              Gross-Up Payment Calculation.  Subject to the
provisions of Sections 8.3 and 10, all determinations required to be made under
this Section 8, including, without limitation, whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment, and the assumptions to
be utilized in arriving at such determination shall be made by an
internationally recognized certified public accounting firm as shall be
designated by the Company (the “Accounting Firm”), subject to the approval of
the Executive, which approval shall not be unreasonably withheld.  The
Accounting Firm shall provide detailed supporting calculations both to the
Company and the Executive within 15 business days of the receipt of notice from
the Executive that there has been a Payment, or such earlier time as is
requested by the Company.  All fees and expenses of the Accounting Firm shall be
borne solely by the Company.  Any Gross-Up Payment, as determined pursuant to
this Section 8, shall be paid by the Company to the Executive within five days
of the receipt of the Accounting Firm’s determination.  As a result of the
uncertainty in the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (the “Underpayment”), consistent with the calculations required to be made
hereunder.  In the event that the Company exhausts its remedies pursuant to
Sections 8.3 and 10 and the Executive thereafter is

 

9

--------------------------------------------------------------------------------


 

required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.

 

8.3.                             Claim by the IRS.  The Executive shall notify
the Company in writing of any claim by the U.S. Internal Revenue Service (the
“IRS”) that, if successful, would require the payment by the Company of the
Gross-Up Payment.  Such notification shall be given as soon as practicable, but
no later than 10 business days after the Executive is informed in writing of
such claim, and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid.  The Executive shall not pay
such claim prior to the expiration of the 30-day period following the date on
which the Executive gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is
due).  If the Company notifies the Executive in writing prior to the expiration
of such period that it desires to contest such claim, the Executive shall:

 

(a)                                  give the Company any information reasonably
requested by the Company relating to such claim;

 

(b)                                 take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including, without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company; and

 

(c)                                  cooperate with the Company in good faith in
order to effectively contest such claim;

 

provided, however, that the Company shall, subject to applicable law, bear and
pay directly all costs and expenses (including additional interest and
penalties) incurred in connection with such contest and shall indemnify and hold
the Executive harmless, on an after-tax basis, for any Excise Tax or income and
employment tax (including interest and penalties with respect thereto) imposed
as a result of such representation and payment of costs and expenses.  Without
limitation on the foregoing provisions of this Section 8.3, the Company shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct the Executive to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner, and the
Executive shall agree to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine, subject, in each instance, to
the Company reimbursing the Executive for all reasonable costs and expenses paid
or incurred by the Executive following such direction by the Company. 
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder, and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the IRS or any other taxing authority as long as such issue does
not affect the Company’s payment obligations hereunder.

 

Notwithstanding anything to the contrary herein, any Gross-Up Payment, shall be
paid no later than the last day of the calendar year following the calendar year
in which the Executive remitted the Excise Tax.  Any reimbursement by the
Company of costs and expenses incurred by the Executive in connection with a
litigation proceeding relating to the Excise Tax shall be paid no later than the
last day of the calendar year following the calendar year in which the Executive
remitted the Excise Tax, and if the claim is contested without first paying the
Excise Tax, then by the end of the calendar year following the calendar year in
which there is a final and nonappealable settlement or other resolution of the
litigation.

 

8.4.                              Entitlement to Refund.  If, after the receipt
by the Executive of an amount advanced by the Company pursuant to Section 8.3,
the Executive becomes entitled to receive any refund with respect to such claim,
the Executive shall (subject to the Company’s complying with the requirements of
Section 8.3) promptly pay to the Company the amount of such refund (together
with any interest paid or credited thereon after taxes applicable thereto).

 

10

--------------------------------------------------------------------------------

 

9.             CONFIDENTIALITY; NONCOMPETITION; NONSOLICITATION

 

9.1.          Confidentiality.  The Executive agrees with the Company that he
shall not at any time, except in the performance of his obligations to the
Company hereunder or with the prior written consent of the Company, directly or
indirectly, reveal to any person, entity or other organization (other than the
Bunge Group, or its employees, officers, directors, shareholders or agents) or
use for his own benefit any information deemed to be confidential (prior to its
disclosure to the Executive) by the Bunge Group (“Confidential Information”)
relating to the assets, liabilities, employees, goodwill, business or affairs of
any member of the Bunge Group, including, without limitation, any information
concerning past, present or prospective customers, manufacturing processes,
marketing data, or other confidential information used by, or useful to, any
member of the Bunge Group and known (whether or not known with the knowledge and
permission of any member of the Bunge Group and whether or not, at any time
prior to the Effective Date, developed, devised, or otherwise created in whole
or in part by the efforts of the Executive) to the Executive by reason of his
employment by, shareholdings in or other association with any member of the
Bunge Group.  The Executive further agrees that he shall retain all copies and
extracts of any written Confidential Information acquired or developed by him
during any such employment, shareholding or association in trust for the sole
benefit of the Bunge Group and its successors and assigns.  The Executive
further agrees that he shall not, without the prior written consent of the
Company, remove or take from the Bunge Group’s premises (or, if previously
removed or taken, he shall, at the Company’s request, promptly return) any
written Confidential Information or any copies or extracts thereof.  Upon the
request and at the expense of the Company, the Executive shall promptly make all
disclosures, execute all instruments and papers and perform all acts reasonably
necessary to vest and confirm in the Bunge Group, fully and completely, all
rights created or contemplated by this Section 9.1.  The term “Confidential
Information” shall not include information that is or becomes generally
available to the public other than as a result of a disclosure by, or at the
direction of, the Executive.

 

9.2.          Noncompetition and Nonsolicitation.

 

9.2.1.       Noncompetition.  The Executive agrees with the Company that, for so
long as the Executive is employed by the Company and continuing thereafter for
the longer of (a) 18 months following the Executive’s Date of Termination for
any reason or (b) where applicable, the Severance Period (the “Restricted
Period”), he shall not, without the prior written consent of the Company,
directly or indirectly, and whether as principal or investor or as an employee,
officer, director, manager, partner, consultant, agent or otherwise, alone or in
association with any other person, firm, corporation or other business
organization, carry on a Competing Business (as defined below) in any geographic
area in which any member of the Bunge Group has engaged, or engages during the
Restricted Period, in a Competing Business (including, without limitation, any
area in which any customer of any member of the Bunge Group may be located).

 

9.2.2.       Nonsolicitation.  As a separate and independent covenant, the
Executive agrees with the Company that, during the Restricted Period, he shall
not in any way, directly or indirectly (except in the course of his employment
with the Company), for the purpose of conducting or engaging in any Competing
Business, call upon, solicit, advise or otherwise do, or attempt to do, business
with any person who is, or was, during the then most recent 12-month period, a
customer of any member of the Bunge Group, or take away or interfere or attempt
to take away or interfere with any custom, trade, business, patronage or affairs
of any member of the Bunge Group, or interfere with or attempt to interfere with
any person who is, or was during the then most recent 12-month period, an
employee, officer, representative or agent of any member of the Bunge Group, or
solicit, induce, hire or attempt to solicit, induce or hire any of them to
terminate service with any member of the Bunge Group or violate the terms of
their contracts, or any employment arrangements, with any member of the Bunge
Group.

 

9.2.3.       Competing Business.  For purposes of this Section 9.2, “Competing
Business” means any business then engaged in by any member of the Bunge Group;
provided, however, that nothing herein shall limit the right of the Executive to
own not more than 1% of any of the debt or equity securities of any business
organization that is then filing reports with the Securities and Exchange
Commission pursuant to Section 13 or 15(d) of the Exchange Act.

 

9.3.          Cooperation of the Executive.  During and after the Executive’s
employment with the Company, the Executive shall reasonably cooperate with the
Company in the defense or prosecution of any claims or actions now in existence
or which may be brought in the future against or on behalf of the Company and in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the

 

11

--------------------------------------------------------------------------------


 

Company or any former or current member of the Bunge Group.  The Company shall
reimburse the Executive for all reasonable costs and expenses incurred in
connection with his performance under this Section 9.3, including, without
limitation, all reasonable attorneys’ fees and costs.

 

9.4           Exclusive Property.  The Executive confirms that all confidential
information is and shall remain the exclusive property of the Bunge Group.  All
business records, papers and documents kept or made by the Executive relating to
the business of the Bunge Group shall be and remain the property of the Bunge
Group.

 

9.5.          Certain Remedies.  Without intending to limit the remedies
available to the Bunge Group, the Executive agrees that a breach of any of the
covenants contained in this Section 9 may result in material and irreparable
injury to the Bunge Group for which there is no adequate remedy at law, that it
will not be possible to measure damages for such injuries precisely and that, in
the event of such a breach or threat thereof, any member of the Bunge Group
shall be entitled to seek a temporary restraining order or a preliminary or
permanent injunction, or both, without bond or other security, restraining the
Executive from engaging in activities prohibited by this Section 9 or such other
relief as may be required specifically to enforce any of the covenants in this
Section 9.  Such injunctive relief in any court shall be available to the Bunge
Group in lieu of, or prior to or pending determination in, any arbitration
proceeding.

 

10.           ARBITRATION

 

10.1.        General Terms.  Except as provided in Section 9.5 above, any future
dispute, controversy or claim between the parties arising from or relating to
this Agreement, its breach or any matter addressed by the Agreement shall be
resolved through binding, confidential arbitration to be conducted by a panel of
three arbitrators that is mutually agreeable to both the Executive and the
Company, all in accordance with the arbitration rules of the American
Arbitration Association set forth in its National Rules for the Resolution of
Employment Disputes then in effect (the “AAA’s Arbitration Rules”).  If the
Executive and the Company cannot agree upon the panel of arbitrators, the
arbitration shall be settled before a panel of three arbitrators, one to be
selected by the Company, one by the Executive and the third to be selected by
the two persons so selected, all in accordance with the AAA’s Arbitration
Rules.  The arbitration proceeding shall be held in New York City or such other
location as is mutually agreed in writing by the parties.  The arbitrators shall
base their award on the terms of this Agreement, and the arbitrators shall
strictly follow the law and judicial precedents that a United States District
Judge sitting in the Southern District of the State of New York would apply in
the event the dispute were litigated in such court.  The arbitration shall be
governed by the substantive laws of the State of New York applicable to
contracts made and to be performed therein, without regard to conflicts of law
rules, and by the arbitration law chosen by the arbitrators, and the arbitrator
shall have no power or authority to order or grant any remedy or relief that a
court could not order or grant under applicable law.  Judgment upon the award
rendered by the arbitrators may be entered in any court having jurisdiction
thereof.  Nothing contained in this Section 10.1 shall be construed to preclude
the Company from exercising its rights under Section 9.5 above.

 

10.2.        Costs and Attorneys’ Fees.  The Company shall bear the cost of the
arbitrators.  Costs and expenses associated with the arbitration that are not
otherwise assignable to one of the parties shall be allocated equally between
the parties.  In every other respect, the parties shall each pay their own costs
and expenses, including, without limitation, attorneys’ fees and costs.

 

11.           MISCELLANEOUS

 

11.1.        Communications.  All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
or made (a) if delivered by hand, upon receipt, (b) if sent by telecopy or
facsimile transmission, upon confirmation of receipt by the sender of such
transmission or (c) if mailed by registered or certified mail (postage prepaid,
return receipt requested), on the fifth business day after mailed to the
appropriate party at the following address (or at such other address for a party
as shall be specified by like notice, except that notices of changes of address
shall be effective upon receipt):

 

12

--------------------------------------------------------------------------------


 

(a)                                  if to the Company:

 

Bunge Limited

Attn:  Chief Personnel Officer

50 Main Street, 6th Floor

White Plains, New York  10606

Fax:  (914) 684-3458

 

(b)                                 if to the Executive:

 

Alberto Weisser

4 Pineview Circle

Purchase, New York  10577

Fax:  (914) 686-6352

 

11.2.                        Waiver of Breach.  The waiver by the Executive or
the Company of a breach of any provision of this Agreement by the other party
hereto shall not operate or be construed as a waiver of any subsequent breach by
either party.

 

11.3.                        Severability.  The parties hereto recognize that
the laws and public policies of various jurisdictions may differ as to the
validity and enforceability of covenants similar to those set forth herein.  It
is the intention of the parties that the provisions hereof be enforced to the
fullest extent permissible under the laws and policies of each jurisdiction in
which enforcement may be sought, and that the unenforceability (or the
modification to conform to such laws or policies) of any provisions hereof shall
not render unenforceable, or impair, the remainder of the provisions hereof. 
Accordingly, if at the time of enforcement of any provision hereof, a court of
competent jurisdiction holds that the restrictions stated herein are
unreasonable under circumstances then existing, the parties hereto agree that
the maximum period, scope or geographic area reasonable under such circumstances
shall be substituted for the stated period, scope or geographical area and that
such court shall be allowed to revise the restrictions contained herein to cover
the maximum period, scope and geographical area permitted by law.

 

11.4.                        Assignment; Successors.  No right, benefit or
interest hereunder shall be assigned, encumbered, charged, pledged, hypothecated
or be subject to any setoff or recoupment by the Executive.  This Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the Company, and the Company shall cause its obligations remaining under this
Agreement to be assumed by any entity that succeeds to all or substantially all
of the Company’s business or assets; provided, however, that no such assumption
shall relieve the Company of its obligations under this Agreement to the extent
such obligations are not satisfied by the entity assuming the Company’s
obligations hereunder, unless the Company obtains the written consent of the
Executive at the time of such assumption.

 

11.5.                        Entire Agreement.  This Agreement represents the
entire agreement of the parties and shall supersede any and all previous
contracts, arrangements or understandings between the Company and the Executive
with respect to the subject matter set forth herein, including, without
limitation, the 2003 Employment Agreement; provided, however, that this
Agreement shall not supersede any of the Executive’s pension entitlements in
existence as of the Effective Date or, subject to Sections 5.1.1(g) and (h), any
Awards granted to the Executive under the Bunge Equity Plan that are outstanding
as of the Effective Date.  This Agreement may be amended at any time by mutual
written agreement of the parties hereto.

 

11.6.                        Withholding.  The payment of any amount pursuant to
this Agreement shall be subject to applicable withholding and payroll taxes and
such other deductions as may be required under the Company’s employee benefit
plans, if any.

 

11.7.                        Governing Law.  This Agreement shall be governed
by, and construed with, the law of the State of New York.

 

11.8.                        Headings.  The headings in this Agreement are for
convenience only and shall not be used to interpret or construe any of its
provisions.

 

13

--------------------------------------------------------------------------------


 

11.9.        Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

11.10.      Separate Payments.  For the purposes of Section 409A, the
Executive’s right to receive any installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments.

 

11.11.      Specified Employee.            Notwithstanding any provision of this
Agreement to the contrary, if, at the time of the Executive’s termination of
employment he is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i), as determined under the Company’s established
methodology for determining specified employees, the Executive shall not be
entitled to any payments or benefits the right to which provides for a “deferral
of compensation” within the meaning of Section 409A, and whose payment or
provision is triggered by the termination of the Executive’s employment (whether
such payments or benefits are provided to the Executive under this Agreement or
under any other plan, program or arrangement of the Company), until the date
which is the first business day following the six-month anniversary of the
Executive’s Date of Termination, at which time such delayed payments will be
paid to the Executive in a lump sum; provided, however, that a payment delayed
pursuant to this Section 11.11 shall commence earlier in the event of the
Executive’s death prior to the six-month anniversary of his Date of Termination.

 

11.12.      Section 409A Compliance.  (i) Notwithstanding any contrary provision
in this Agreement, if any provision of this Agreement contravenes any
regulations or guidance promulgated under Section 409A or would cause any person
to be subject to additional taxes, interest and/or penalties under Section 409A,
such provision may be modified by the Committee without notice and consent of
any person in any manner the Committee deems reasonable or necessary.  In making
such modifications the Committee shall attempt, but shall not be obligated, to
maintain, to the maximum extent practicable, the original intent of the
applicable provision without contravening the provisions of Section 409A.

 

(ii) If any payment or benefit owed to the Executive under this Agreement is
considered for purposes of Section 409A to be owed to the Executive by virtue of
his termination of employment, such payment or benefit shall be paid if and only
if such termination constitutes a “separation from service” with the Company,
determined using the default provisions set forth in Treasury Regulation
§1.409A-1(h) or any successor regulation thereto; provided, however for the
purposes of determining which entity is a service recipient or employer, “at
least 20 percent” is substituted for “at least 80 percent” in each place it
appears in Treasury Regulation §1.414(c)-2.

 

(Signature Page Follows)

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Executive has hereunto set his hand, as of the day and year first
written above.

 

 

 

BUNGE LIMITED

 

 

 

 

 

By:

/s/ L. Patrick Lupo

 

Name: L. Patrick Lupo

 

Title: Director

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Alberto Weisser

 

Alberto Weisser

 

15

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Release

 

I, Alberto Weisser, hereby understand and agree to the terms of this release
(the “Release”) in consideration for certain obligations undertaken by the
Company under the Employment Agreement between me and the Company, dated May 27,
2003 (the “Agreement”).  Capitalized terms used, but not defined, in this
Release will have the meanings assigned to such terms in the Agreement.

 

(a)           General Release.  In consideration of my receipt of the payments
and benefits provided to me under the Agreement, I hereby release and forever
discharge the Bunge Group and its respective employees, officers, directors,
shareholders and agents (each, a “Released Party”) from any and all claims,
actions, causes of action, complaints, charges and grievances (collectively,
“Claims”), including, without limitation, any Claims arising under any
applicable federal, state, local or foreign law, that I may have, or in the
future may possess, arising from or relating to (i) my employment relationship
with and service as an employee of any member of the Bunge Group and the
termination of such relationship or service and (ii) any event, condition,
circumstance or obligation that occurred, existed or arose on or prior to the
date hereof; provided, however, that I retain my rights, if any, (x) to seek
indemnification from the Company for any and all costs incurred by me as a
result of any liability imposed in connection with my service as an employee,
officer or director of the Company or (y) arising under the Agreement.  I
further agree that my receipt of the payments and benefits described in the
Agreement will be in full satisfaction of any and all Claims for payments or
benefits that I may have against the Bunge Group.

 

(b)           Specific Release of ADEA Claims.  In consideration of my receipt
of the payments and benefits provided to me under this Agreement, I hereby
release and forever discharge each Released Party from any and all Claims that I
may have as of the date of this Release arising under the Federal Age
Discrimination in Employment Act of 1967, as amended, and the applicable
rules and regulations promulgated thereunder (“ADEA”).  By signing this Release,
I hereby acknowledge and confirm the following:  (i) I was advised by the
Company in connection with my termination of employment to consult with an
attorney of my choice prior to signing this Release and to have such attorney
explain to me the terms of this Release, including, without limitation, the
terms relating to my release of claims arising under ADEA; (ii) I have been
given a period of not fewer than [21] days to consider the terms of this Release
and to consult with an attorney of my choosing with respect thereto; (iii) I am
providing the release and discharge set forth in this paragraph (b) in exchange
for the consideration provided by the Agreement; and (iv) I have knowingly and
voluntarily accepted the terms of this Release.

 

(c)           No Legal Claim.  I hereby agree and represent that I have not and
will not commence or join any legal action, including, without limitation, any
complaint to any federal, state or local agency, to assert any Claim against any
Released Party.  If I commence or join any such legal action against a Released
Party, I will indemnify such Released Party for its reasonable costs and
attorneys’ fees incurred in defending such action, as well as for any monetary
judgment obtained by me against any Released Party in such action.  Nothing in
this paragraph (c) is intended to reflect any party’s belief that my waiver of
Claims under ADEA is invalid or unenforceable under this Agreement, it being the
intent of the parties that such Claims are waived.

 

(d)           Revocation.  I hereby understand and acknowledge that this Release
may be revoked by me within the 7-day period commencing on the date that I sign
this Release (the “Revocation Period”).  In the event of any such revocation by
me, all obligations of the Company remaining under the Agreement will terminate
and be of no further force and effect as of the date of such revocation.  No
such revocation by me will be effective unless it is in writing and signed by me
and received by the Company prior to the expiration of the Revocation Period.

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

Alberto Weisser

 

 

 

 

 

Dated:

 

 

 

--------------------------------------------------------------------------------
